—Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered November 17, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
The trial court properly declined to charge the jury on the defense of agency, since “[t]he jury could not reasonably conclude from the evidence that defendant was acting solely as an extension of the buyer [citations omitted]” (People v Herring, 83 NY2d 780, 783; see, People v Green, 245 AD2d 211).
The challenged portion of the prosecutor’s cross-examination of a defense witness does not warrant reversal in light of the court’s curative instructions (see, People v Davis, 58 NY2d 1102, 1104).
The court properly ordered closure of the courtroom during the trial testimony of an undercover officer, since the officer’s Hinton hearing testimony established that he had several pending cases from the very neighborhood where defendant was arrested, that he remained active as an undercover in that area, that he had “lost subjects” from that vicinity, that he feared for his and his colleagues’ safety and that he took precautions to conceal his identity when he arrived at court to testify (People v Eraso, 248 AD2d 243). Concur — Sullivan, J. P., Ellerin, Rubin, Williams and Andrias, JJ.